UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1206



In Re: ALVA ROY HERON, JR.,

                                                              Debtor.


-----------------------------

ALVA ROY HERON, JR.,

                                              Plaintiff - Appellant,


          versus


H. JASON GOLD, Trustee,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:06-cv-01219-TSE; BK-03-12302-RGM)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alva Roy Heron, Jr., Appellant Pro Se. Kalina Boyanova Miller,
WILEY REIN, LLP, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Alva Roy Heron, Jr., appeals from the district court’s

orders: (1) affirming the bankruptcy court’s orders denying his

motion to compel the trustee to abandon certain claims in his

bankruptcy case and approving the settlement of the claims, and (2)

denying his motion for reconsideration of the order.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Heron v.

Gold, Nos. 1:06-cv-01219-TSE; BK-03-12302-RGM (E.D. Va. filed Jan.

19, 2007 & entered Jan. 25, 2007; filed Jan. 30, 2007 & entered

Jan. 31, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -